Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one embedded programs [sic] including instructions for:” is followed by three functions (i.e. controlling…, utilizing…., and utilizing). It is not clear if the “at least one” is referring to one of these three functions such that the broadest interpretation only requires the processor to perform just one of the three functions, or that the processor has one program (or instruction) has all three functions.
Claim 1 also recites the variables EB, B(λ), and Eλ and the claims do not provide a definition for these variables and it is not clear if the disclosed definitions are to be imported into the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 2 is drawn to the structure of the electronic device of claim 1 and describes objects (i.e. a blue light filter, article, eyeglass lens, etc.) which are operated on by the electronic device. These objects listed in claim 2 are not elements of the claimed electronic device and do not further structurally limit the electronic device of claim 1. The scope covered by the electronic device of claim 2 is the same as the electronic device of claim 1 and thus claim 2 does not further limit. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Claims 1 and 9 recite the calculation of a first and second maximum permissible exposure and the calculation of a retina safety improvement index, all math that can be done on paper and pencil. This judicial exception is not integrated into a practical application because the other elements recited, a light sensor and processor, are highly generic. As such, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Calculating/using a generic computer is considered as mathematical sorting or
human activity, similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams, see MPEP 2106.05(h)).
For example, in Benson, a mathematical procedure for converting one form of
numerical representation to another was found to be an exception, as was an algorithm
for calculating parameters indicating an abnormal condition in Grams.
Claim 2 (also claim 11) recites objects intended to be operated on by the electronic device and does not add any further structural limitation to the electronic device of claim 1 (see M.P.E.P. 2115), and thus these objects to not add significantly more.
	Claims 4, 7, and 8 add elements such as a display, a press key, and communication interface, which are conventional elements that would be part of a computer or coupled to a processor and thus do not amount to significantly more.
Response to Arguments
Claim Interpretation - 35 USC § 112(f)
In light of the amendment to claim 1, none of the limitations are interpreted under 35 U.S.C. 112(f) since sufficient structure and algorithm is found in the claims to perform the claimed functions.

Claim Rejection - 35 USC § 112(b)
Since 35 U.S.C. 112(f) is no longer invoked as discussed above, the rejection under 35 U.S.C. 112(b) of claims 1-13 for failing to clearing link the corresponding structure is withdrawn. 

Claim Rejection - 35 USC § 112(d)
Applicant argues the amendment overcomes the rejection of claim 2. The Examiner respectfully disagrees that the amendment overcomes the rejection.

Claim Rejection - 35 USC § 101
Applicant argues the amendment overcomes the rejection of claims 1-13. The Examiner respectfully disagrees that the amendment overcomes the rejection.

Claim Rejection - 35 USC § 102
Applicant argues the amendment overcomes the rejection of claims 1-13. Under the interpretation that claim 1 requires all three functions discussed above in the rejection under 35 U.S.C. 112(b), claim 1 appears to have allowable subject matter over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886